ON MOTION FOR REHEARING.
LATTIMORE, Judge.
In our original opinion we said that the complaint of argument was untenable because there was no certificate of the trial judge attached to the bill of exception certifying that the evidence referred to and quoted by the district attorney in said argument, was misquoted. Appellant insists that we were in error in so holding. The original bill of exception presenting the complaint is attached to the motion, and is in form exactly as same appears in bill of exception No. 1 in the transcript. The trouble with said bill is that while it sets forth what the district attorney said to the jury, and the objection made thereto by appellant’s counsel, viz: that there was no such testimony in the record, still said bill makes no other showing of the fact that there was no such testimony before the jury. The subject is treated at length in sections 261-2-3 of volume 4, Texas Jur., where are cited Poteet v. State, 112 Texas Crim. Rep., 466, 17 S. W. (2d) 46; Uhl v. State, 112 Texas Crim. Rep., 466, 15 S. W. (2d) 615; Kirk v. State, 111 Texas Crim. Rep., 388, 13 S. W. (2d) 106; Smith v. State, 104 Texas Crim. Rep., 616, 286 S. W., 223; Murff v. State, 103 Texas Crim. Rep., 617, 281 S. W., 1076, and many other cases of similar import. It seems plain that the approval by the trial judge of a bill of exception merely setting out the objections to a stated argument, would be nothing more than the certificate of the judge that such objections were made. In addition to stating that the objection was made on this ground, the bill should go further and state that no such evidence was in fact’in the record.
Nor can we agree that the testimony in this case was insufficient. Appellant came home from a party in the night time with a man other than her husband who apparently was at home in bed. In a short time shots were heard. The husband was found mortally wounded. Appellant admitted the killing. At the time she made no claim of self-defense, but said that she did not know why she shot him. It was in proof that at once after the shooting she called a number of times the name of the man who took her home from the party; also that deceased was in a good humor when appellant got to her home that night; also that a fresh bullet hole in the wall was discovered later to be covered by a piece *469of pasteboard stuck on with gum; also in conversation with a sister of deceased after the killing appellant said she had killed him and would kill her. True, appellant testified on this trial that she shot in self-defense, but the jury had the right to reject her testimony and take into consideration the manner of her testimony together with other facts and circumstances to arrive at the conclusion that she was guilty.
The motion for rehearing will be overruled.

Overruled.